Dismissed and Opinion Filed February 12, 2015.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00149-CR

                         CHRISTOPHER RANDY PEREZ, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-80748-2014

                              MEMORANDUM OPINION
                            Before Justices Lang, Stoddart, and Schenck
                                    Opinion by Justice Stoddart
        Christopher Randy Perez was convicted of aggravated assault with a deadly weapon and

sentenced to ten years’ imprisonment. Appellant filed a pro se motion for new trial on January

12, 2015 and a pro se notice of appeal on February 3, 2015. We conclude we lack jurisdiction

over the appeal.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. To invoke this Court’s jurisdiction, a party must file its notice of appeal within the time

period provided by the rules of appellate procedure. See id. at 522; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).
       Appellant was sentenced in open court on August 21, 2014. Therefore, to be timely,

appellant’s motion for new trial was due by Monday, September 22, 2014. See TEX. R. APP. P.

4.1(a), 21.4(a). Appellant’s January 12, 2015 motion for new trial was not timely; thus it did not

extend the time for filing appellant’s notice of appeal. See TEX. R. APP. P. 26.2(a)(2) (time for

filing notice of appeal extended by timely-filed motion for new trial). Absent a timely motion

for new trial, appellant’s notice of appeal was due by Monday, September 22, 2014. See TEX. R.

APP. P. 4.1(a), 26.2(a)(1). Appellant’s February 3, 2015 notice of appeal is untimely, leaving us

without authority to take any action except to dismiss the appeal. See Slaton, 981 S.W.2d at 210;

Olivo, 918 S.W.2d at 522–23.

       We dismiss the appeal for want of jurisdiction.




                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
150149F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER RANDY PEREZ,                            On Appeal from the 296th Judicial District
Appellant                                           Court, Collin County, Texas
                                                    Trial Court Cause No. 296-80748-2014.
No. 05-15-00149-CR        V.                        Opinion delivered by Justice Stoddart,
                                                    Justices Lang and Schenck participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 12th day of February, 2015.




                                             –3–